July 27, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                         CDI CORPORATION, Appellant

NO. 14-16-00407-CV                        V.

                   TOTAL SPECIALTIES USA, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Total Specialties
USA, Inc., signed May 2, 2016, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, CDI Corporation, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.